DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1-6, 10-13, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 

An updated search has been performed. The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, broadcasting a signal recognizable by mobile terminals situated in the supra-mobile's neighborhood; receiving, from a plurality of mobile terminals, termed measuring terminals, that have received said broadcast signal, at least one radio parameter relating to ongoing or envisaged communications of said measuring terminals with the base station; compiling the radio parameters received from the plurality of measuring terminals to obtain compilations of radio parameters, as substantially described in independent claims 6 and 10. These limitations, in combination with the remaining limitations of claims 6 and 10, are not taught nor suggested by the prior art of record. Claims 1-5, 12, 13, 21 and 22 depend from allowed claim and therefore allowed for the same reasons.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWET HAILE/Primary Examiner, Art Unit 2474